DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 – 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 – 36 of U.S. Patent No. 11,146,325, hereafter 325. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 325, while worded differently, teaches the same invention as the claims of the instant application.  One of ordinary skill in the art would clearly see that these inventions are one in the same.
PLEASE NOTE: The claims of 325 are bolded and in parenthesis
	Regarding Claim 28, A system configured for mounting along or near a path of a vehicle, the system comprising: a first plurality of antennas; and a second plurality of antennas; and one or more circuits configured for handling signals transmitted and/or received via the first plurality of antennas and the second plurality of antennas (A system configured for mounting along or near a path of a vehicle, the system comprising: a first plurality of antennas; and a second plurality of antennas; and one or more circuits configured for handling signals transmitted and/or received via the first plurality of antennas and the second plurality of antennas); wherein: the first plurality of antennas is configured for providing a first radiation pattern when first signals are communicated in a direction of the second plurality of antennas (wherein: the first plurality of antennas is configured for providing a first radiation pattern when first signals are communicated in a direction of the second plurality of antennas); the second plurality of antennas is configured for providing a second radiation pattern when second signals are communicated in a direction of the first plurality of antennas (the second plurality of antennas is configured for providing a second radiation pattern when second signals are communicated in a direction of the first plurality of antennas); and the first radiation pattern and the second radiation pattern overlap within an area between the first and the second plurality of antennas (the first radiation pattern and the second radiation pattern are configured to overlap within an area between the first and the second plurality of antennas; and the first plurality of antennas and the second plurality of antennas are configured such that the first radiation pattern and the second radiation pattern are cross-polarized).
	Claim 29 of the instant application teaches similarly with Claim 29 of 325.
Claim 30 of the instant application teaches similarly with Claim 30 of 325.
Claim 31 of the instant application teaches similarly with Claim 31 of 325.
Claim 32 of the instant application teaches similarly with Claim 32 of 325.
Claim 33 of the instant application teaches similarly with Claim 33 of 325.
Claim 34 of the instant application teaches similarly with Claim 34 of 325.
Claim 35 of the instant application teaches similarly with Claim 35 of 325.
Claim 36 of the instant application teaches similarly with Claim 36 of 325.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343).
Regarding Claim 17, Koravadi teaches a system configured for mounting on a vehicle, the system comprising: a first plurality of antennas; a second plurality of antennas (Figure 3, Section 0050, two array antenna modules comprises a plurality of first antenna elements of the first antenna array and a plurality of second antenna elements of the second array); and one or more circuits configured for handling signals transmitted and/or received via the first plurality of antennas and the second plurality of antennas (Figure 3, main processor (104) controls the device and will process the signals transmitted/received via the antenna arrays, which is the communication data (See Section 0048)).
Koravadi does not teach wherein: at least two antennas of the first plurality of antennas have antenna patterns in different directions: at least two antennas of the second plurality of antennas have antenna patterns in different directions: at least one antenna of the first plurality of antennas and at least one antenna of the second plurality of antennas have antenna patterns in a same first direction; and at least one other antenna of the first plurality of antennas and at least one other antenna of the second plurality of antennas have antenna patterns in a same second direction that is different than the first direction.
Brookner, which also teaches array antennas, teaches at least two antennas of the array have antenna patterns in different directions (Cols. 4 lines 66 – 67, 5 lines 1 – 3, 7 lines 1 – 5, there are a plurality of antenna elements in the array each element can produce a beam which creates a radiation pattern, each beam is steerable thus rendering a scenario wherein the patterns or beams can be in a myriad of different directions such as the same direction or different directions): at least two other antennas of the array have antenna patterns in different directions (Cols. 4 lines 66 – 67, 5 lines 1 – 3, 7 lines 1 – 5, there are a plurality of antenna elements in the array each element can produce a beam which creates a radiation pattern, each beam is steerable thus rendering a scenario wherein the patterns or beams can be in a myriad of different directions such as the same direction or different directions): at least one antenna of the array and at least one other antenna of the array have antenna patterns in a same first direction (Cols. 4 lines 66 – 67, 5 lines 1 – 3, 7 lines 1 – 5, there are a plurality of antenna elements in the array each element can produce a beam which creates a radiation pattern, each beam is steerable thus rendering a scenario wherein the patterns or beams can be in a myriad of different directions such as the same direction or different directions); and at least one other antenna of the array and at least one other antenna of the array have antenna patterns in a same second direction that is different than the first direction (Cols. 4 lines 66 – 67, 5 lines 1 – 3, 7 lines 1 – 5, there are a plurality of antenna elements in the array each element can produce a beam which creates a radiation pattern, each beam is steerable thus rendering a scenario wherein the patterns or beams can be in a myriad of different directions such as the same direction or different directions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Koravadi with the above features of Brookner for the purpose of producing multiple independently steered beams while achieving low loss and small power consumption as taught by Brookner.

Claim(s) 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343), as applied to Claim 17 set forth above, and further in view of Fruit et al. (US 2009/0003498)
Regarding Claim 18, The Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The Koravadi combination does not teach wherein the first plurality of antennas and the second plurality of antennas are arranged such that an antenna pattern of at least one antenna of the first plurality of antennas and an antenna pattern of at least one antenna of the second plurality of antennas are directed at least approximately parallel to a path of the vehicle.
Fruit, which also teaches the use of antennas on vehicles, teaches an antenna pattern of the first antenna and an antenna pattern of the second antenna are directed at least approximately parallel to the path of the vehicle (Figures 2A, 2B are approximately parallel along a path of the vehicle).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Koravadi combination with the above features of Fruit for the purpose of enabling tuners to maintain symbols timing lock even when an antenna is blocked and does not receive a signal as taught by Fruit.
Regarding Claim 21, The Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The Koravadi combination does not teach wherein the first plurality of antennas and the second plurality of antennas are configured for mounting onto the vehicle such that an axis of the first plurality of antennas is different than an axis of the second plurality of antennas.
Fruit, which also teaches the use of antennas on vehicles, teaches wherein the first antenna and the second antenna are configured for mounting onto the vehicle such that an axis of the first antenna is different than an axis of the second antenna (Figures 2A, 2B, the antennas 12, 14 are in different locations therefore the axis of each antenna is in a different location thus making them different).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Koravadi combination with the above features of Fruit for the purpose of enabling tuners to maintain symbols timing lock even when an antenna is blocked and does not receive a signal as taught by Fruit.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343), as applied to Claim 17 set forth above, and further in view of Chakam et al. (US 2015/0123854)
Regarding Claim 19, The above Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The above Koravadi combination does not teach wherein the first plurality of antennas and the second plurality of antennas are configured for mounting below a roof level of the vehicle.
Chakam, which also teaches the use of antennas on vehicles, teaches antennas mounted below a roof level of the vehicle (Section 0020).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Koravadi combination with the above features of Chakam for the purpose of mounting an antenna to a vehicle in a cost effective compact fashion as taught by Chakam.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343), as applied to Claim 17 set forth above, and further in view of Sievenpiper et al. (US 6,441,792)
Regarding Claim 20, The above Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The above Koravadi combination does not teach wherein the first plurality of antennas and the second plurality of antennas are configured for mounting onto a convex-shaped roof of the vehicle.
 Sievenpiper, which also teaches the use of antennas on a vehicle, teaches wherein the plurality of antennas are configured for mounting onto a convex-shaped roof of the vehicle (Figure 3, the antenna conforms to the roof of the vehicle, which is convex-shaped).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Koravadi combination with the above features of Sievenpiper for the purpose of reducing or eliminating antenna radiation from entering the interior of the vehicle as taught by Sievenpiper.

Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343), as applied to Claim 17 set forth above, and further in view of Oizumi (US 2012/0236972)
Regarding Claim 22, The above Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The above Koravadi combination does not teach wherein the first plurality of antennas and the second plurality of antennas are configured to establish and/or provide a multiple-input multiple-output (MIMO) communication link with one or more stationary antenna stations.
Oizumi, which also teaches a wireless communication system, teaches wherein the first plurality of antennas and the second plurality of antennas are configured to establish and/or provide a multiple-input multiple-output (MIMO) communication link with one or more stationary antenna stations (Section 0054).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Koravadi combination with the above features of Oizumi for the purpose providing more throughput and a more efficient use of spectrum which is an advantage of MIMO as taught by Oizumi.
Regarding Claim 23, The above Koravadi combination teaches all of the claimed limitations recited in Claim 22.  Oizumi further teaches wherein the first plurality of antennas and the second plurality of antennas are configured to establish and/or provide a 4x4 multiple-input multiple-output (MIMO) communication link (Section 0054).

Claims 24 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343), as applied to Claim 17 set forth above, and further in view of Dietz et al. (US 2004/0203706)
Regarding Claim 24, The above Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The above Fruit combination does not teach wherein comprising a repeater coupled to at least one of the first plurality of antennas and the second plurality of antennas.
Dietz, which also teaches wireless communication via vehicles, teaches a repeater coupled to at least one antenna (Section 0021, in order for a signal to be relayed or repeated then the repeater would need to be coupled to at least one antenna).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Koravadi combination with the above features of Dietz for the purpose of extending network coverage as taught by Dietz.
Regarding Claim 25, The above Koravadi combination teaches all of the claimed limitations recited in Claim 24.  Dietz further teaches, wherein the repeater is configured to process signals communicated via at least one antenna, the processing comprising at least one of amplifying, decoding, and re-encoding of signals (Section 0021, repeater comprises an amplifier).
Regarding Claim 26, The above Koravadi combination teaches all of the claimed limitations recited in Claim 24.  Dietz further teaches wherein the repeater is configured to control, configure, and/or adjust configuration of at least one antenna (Section 0021, the amplification characteristic of the repeater enables the transmit antenna to transmit at a greater power therefore the transmit antenna is controlled to transmit at a greater power).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi et al. (US 2016/0381571) in view of Brookner et al. (6,104,343), as applied to Claim 17 set forth above, and further in view of Chen (US 2003/0048228)
Regarding Claim 27, The above Koravadi combination teaches all of the claimed limitations recited in Claim 17.  The above Koravadi combination does not teach comprising one or more internal antennas coupled to at least one of the first plurality of antennas and the second plurality of antennas, wherein the one or more internal antennas are configured for receiving and transmitting signals within the vehicle.
Chen, which also teaches wireless communications via a vehicle, teaches one or more internal antennas coupled to at least one antenna, wherein the one or more internal antennas are configured for receiving and transmitting signals within the vehicle (Section 0020).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Koravadi combination with the above features of Chen for the purpose of enabling wireless devices to be used in a shielded environment as taught by Chen.

Claims 28, 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kamemura et al. (US 6,744,823) in view of Hull et al. (US 2012/0032849)
Regarding Claim 28, Kamemura teaches a system configured for mounting along or near a path of a vehicle, the system comprising: a first antenna; and a second antennas (Figure 18, Cols. 22 lines 51 – 67, 23 lines 1 – 13, antennas 4a, 4b); and one or more circuits configured for handling signals transmitted and/or received via the first antenna and the second antenna (Figure 18, Cols. 22 lines 51 – 67, 23 lines 1 – 13, base station handle signals received or transmitted by road antennas); wherein: the first antenna is configured for providing a first radiation pattern when first signals are communicated in a direction of a second antenna; the second antenna is configured for providing a second radiation pattern when second signals are communicated in a direction of the first antenna (Figure 18, Cols. 22 lines 51 – 67, 23 lines 1 – 13, the radiation patterns of 4a, 4b overlap in area E); and the first radiation pattern and the second radiation pattern are configured to overlap within an area between the first and the second antenna (Figure 18, Cols. 22 lines 51 – 67, 23 lines 1 – 13, the radiation patterns of 4a, 4b overlap in area E).
Kamemura does not teach a first plurality of antennas and second plurality of antennas.
Hull, which also teaches the use of antennas, teaches a first plurality of antennas and a second plurality of antennas (Figure 3, Sections 0019, 0028, 0029, an antenna array comprises a plurality of antennas).
	It would have been obvious to one of ordinary skill in the art prior the effective filing date of claimed invention to modify the system of Kamemura with the above antenna architecture of Hull for the purpose of providing multi-orientation antenna array may provide up to twice the field-of-view (FOV) as taught by Hull.
Regarding Claim 29, The above Kamemura combination teaches all of the claimed limitations recited in Claim 28.  Hull further teaches the first antenna is configured for providing the first radiation pattern one or more signal channels from a plurality of signals channels are communicated in a direction of a second plurality of antennas (Figure 3, Sections 0019, 0028, 0029, the beams of each antenna array can be steered different directions thus rendering a scenario wherein the radiation pattern of a first antenna array is communicated in a direction of a second antenna array); and the second plurality of antennas is configured for providing the second radiation pattern one or more remaining signal channels from the plurality of signals channels are communicated in a direction of the first plurality of antennas (Figure 3, Sections 0019, 0028, 0029, the beams of each antenna array can be steered different directions thus rendering a scenario wherein the radiation pattern of a second antenna array is communicated in a direction of a first antenna array).

Claims 30, 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kamemura et al. (US 6,744,823) in view of Hull et al. (US 2012/0032849), as applied to Claim 28, and further in view of Dean et al. (5,867,763)
Regarding Claim 30, The above Kamemura combination teaches all of the claimed limitations recited in Claim 28.  The Kamemura combination does not teach wherein one or both of the first plurality of antennas and the second plurality of antennas is coupled to a distributed antenna system.
Dean, which also teaches a wireless communication system, teaches antennas coupled to a distributed antenna system (Cols. 16 lines 64 – 67, 17 lines 1 – 10, distributed antenna system).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kamemura combination with the above features of Dean for the purpose of providing a wireless system wherein little site specific engineering is required for installation and conserving battery power as taught by Dean. 
Regarding Claim 31, The above Kamemura combination teaches all of the claimed limitations recited in Claim 30.  Dean further teaches wherein the distributed antenna system is configured such that for a vehicle passing a plurality of antennas, signal strength for a signal channel of the communication system remains essentially constant (Cols. 16 lines 64 – 67, 17 lines 1 – 10, the distributed antenna system is a terrestrial system thus rendering a scenario wherein vehicles pass through said distributed antenna system).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kamemura et al. (US 6,744,823) in view of Hull et al. (US 2012/0032849), as applied to Claim 28 set forth above, and further in view of Morita et al. (US 2010/0244856)
Regarding Claim 32, The above Kamemura combination teaches all of the claimed limitations recited in Claim 28.  The Kamemura combination does not teach a third plurality of antennas configured for operation in conjunction with the first plurality of antennas and the second plurality of antennas.
Morita, which also teaches the use of antennas, teaches a third plurality of antennas (Section 0017, the leaky coaxial cables are the antennas).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kamemura combination with the above features of Morita for the purpose of detecting intruders in an area as taught by Morita.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kamemura et al. (US 6,744,823) in view of Hull et al. (US 2012/0032849) in view of Morita et al. (US 2010/0244856), as applied to Claim 32 set forth above, and further in view of Knop et al. (5,809,429)
Regarding Claim 33, The above Kamemura combination teaches all of the claimed limitations recited in Claim 32.  The Kamemura combination does not teach wherein the third plurality of antennas comprises one or more leaky feeder cables.
Knop, which also teaches transmission of signals, teaches one or more leaky feeder cables (Col. 3 lines 54 – 60).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kamemura combination with the above features of Knop for the purpose of providing low bit error rates (BERs) as taught by Knop.

Claims 34 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kamemura et al. (US 6,744,823) in view of Hull et al. (US 2012/0032849) in view of Morita et al. (US 2010/0244856) in view of Knop et al. (5,809,429), as applied to Claim 33 set forth above, and further in view of Yokogi (US 2002/0044089)
Regarding Claim 34, The Kamemura combination teaches all of the claimed limitations recited in Claim 33.  Morita further teaches at least two parallel leaky feeder cables (Section 0017, leaky coax on both sides (parallel).
The Kamemura combination does not teach wherein the one or more leaky feeder cables comprise at least two parallel leaky feeder cables with pattern diversity.
Yokogi, which also teaches wireless communications, teaches antennas with pattern diversity (Section 0006).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kamemura combination with the above features of Yokogi for the purpose of providing good transmit and receive states as taught by Yokogi.
Regarding Claim 35, The Kamemura combination teaches all of the claimed limitations recited in Claim 34.  Morita further teaches wherein the at least two parallel leaky feeder cables are arranged on each side of a path a vehicle (Section 0017, the monitoring district can comprise a section of the road which a vehicle can travel thus rendering a scenario wherein the leaky coaxial cables are on both sides of the road).
Regarding Claim 36, The Kamemura combination teaches all of the claimed limitations recited in Claim 34.  Morita further teaches wherein the at    least    two    parallel    leaky    feeder cables are connected for signal transmission and terminated at opposite ends (Figure 1, Section 0017, the leaky coaxial cables transmit signals therefore said cables are connected for signal transmission, termination at the output of the TX leaky coaxial cable and termination at the input of the RX leaky coaxial cable, which are opposite ends).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
October 25, 2022